Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed 1`invention.


Claim(s) 1, 5, 7, 16 and 23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kitano (JP 2012-095717 A).
With regards to claims 1, 7, 16, 23, Kitano discloses a portable expansion module 14 comprising a connecting portion 29 configured to connect to a connector 35 of an X-ray detector 11; and a display 30 configured to operate using power supplied (i.e., battery 49) from the X-ray detector 11 based on the connecting portion 29 being connected to the connector 35 [0036]; receive data from the X-ray detector 11 based on the connecting portion 29 being connected to the connector 35 [0039]; and display state information of the X-ray detector based on the data received from the X-ray detector [0052] – [0061].
With regards to claim 5, Kitano discloses a memory 52 configured to store the data received from the X-ray detector 11.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 – 4, 8 – 11, 15 and 17 - 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kitano in view of Park et al. (US Pub. No. 2016/0106384 A1).
With regards to claims 2 - 4, Kitano discloses the claimed invention according to claim 1 but fails to expressly disclose an input component configured to receive an input command from a user, wherein based on the connecting portion being connected to the connector, the input component is configured to transmit the input command identifying a change in a software enabled access point (Soft AP) mode to the X-ray detector.
Park discloses an x-ray imaging apparatus, method of controlling the same, and x-ray imaging system (Abstract). Park teaches a PCB which includes various processing units such as CPU and GPU and various storage devices may be built in a workstation 200a. Accordingly, the workstation 200a may accommodate a primary component of the x-ray imaging apparatus 1a, for example, a controller to perform various types of determination for an operation of the x-ray imaging apparatus 1a or to generate various control signals [0225]. 
When searching conditions selected by the user are set and the search button G110 is selected, the x-ray imaging apparatus 1 may search for the x-ray detector 100 connectable with the body 10 and corresponding to the set searching conditions and may display the searching through the graphic user interface G1 [0407].
It would be obvious to a person of ordinary skill in the art of the invention to modify Kitano with the teaching such as that taught by Park in order for enable setting of a particular set of conditions by the user meeting the demands of application specific needs as is known in the art and further display modalities or conditions regarding the x-ray detector, a workstation or both (Abstract) (Figures 1, 2 and 4). 
Notice that Kitano and Park fail to expressly disclose the particular conditions as claimed, a change in a software enabled access point (Soft AP) mode (Claim 2), identifying an Automatic Exposure Detection (AED) function (Claim 3) and displaying the missing claim limitations (Claim 4). 
Notice that it is not necessary that suggestion or motivation be found within the four corners of the references themselves. “The obviousness analysis cannot be confined by a formalistic conception of the words teaching, suggestion, and motivation, or by overemphasis on the importance of published articles and the explicit content of issued patents.” KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 419 (2007). The Supreme Court also noted in KSR that an obviousness “analysis need not seek out precise teachings directed to the specific subject matter of the challenged claim” because one “can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.” Id. at 418.
In this regard, the Federal Circuit has also held that teachings, motivation, or suggestion may be implicit from the prior art as a whole, rather than expressly stated in the references. See In re Kahn, 441 F.3d at 988. For instance, implicit motivation to combine has been found to exist when the improvements are technology-independent and the combination of references results in a product that is more desirable (e.g., “stronger , cheaper, cleaner, faster, lighter, smaller, more durable , or more efficient.”). Dystar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 464 F.3d 1356, 1368 (Fed. Cir. 2006). In such situation, the proper question is whether one skill in the art possesses knowledge and skill rendering skilled persons capable of combining the prior art references. Id. Therefore, Kitano and Park teach setting conditions and displaying said conditions as needed (See the rejection above). 
As such, the Examiner takes Official Notice that the conditions claimed are not new and the user picking and implementing such conditions are no more than a mere design choice including routine skill in the art. Therefore, it would have been an obvious matter of design choice to one skilled in the art to modify Kitano and Park to obtain the invention as specified in claim 2 – 4 resulting in a product that is more desirable as already referenced.
With regards to claim 6, Kitano discloses the claimed invention according to claim 1 but fails to expressly disclose a communication circuitry configured to receive a search request signal from a workstation; and transmit a search response signal in response to the search request signal to the workstation. 
Park discloses an x-ray imaging apparatus, method of controlling the same, and x-ray imaging system (Abstract). Park teaches circuitry as claimed in order to set 
It would be obvious to a person of ordinary skill in the art of the invention to modify Kitano with the teaching such as that taught by Park in order to set conditions and displaying said conditions [0153] [0155] (Abstract) (Figures 1, 2 and 4) as needed in order to improve the x-ray system and meet the demands of applications concerned with the particular said conditions.
With regards to claims 8 – 11, 15 and 17 – 22, see the rejections of claims 2 – 4.
With regards to claim 12, see the rejection of claim 6.
With regards to claim 13, see the rejections of claims 4 and 6.
With regards to claim 14, see the rejection of claim 5.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DJURA MALEVIC whose telephone number is (571)272-5975.  The examiner can normally be reached on M-F (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on (571) 272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/DJURA MALEVIC/Examiner, Art Unit 2884